DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 27, 45, 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (U.S. Pub. 2011/0069129) in view of Beach et al (U.S. Pat. 6,709,096) and Toya (U.S. Pub. 2012/0236100)
Regarding claim 1, a method of printing comprising:
Providing a closed loop intermediate transfer member (ITM) (Figure 1; Abstract; Paragraphs 0015, 0021) 
Directing droplets of the ink to an upper run of the ITM to form an ink image on the ITM outer surface at the upper run of the ITM, each ink droplet in the ink image spreading on impinging upon the ITM to form an ink film (Figure 1; Abstract; Paragraphs 0015, 0021, 0023)
Transferring the residue film from a lower run of the ITM to a substrate at an impression station (Figure 1; Abstract; Paragraphs 0015, 0021, 0023)
Wherein the upper run of the ITM is supported by continuous flat surface (9; Figure 1; Paragraphs 0015, 0021) 
Beach discloses an ink including an organic polymeric resin and a coloring agent in an aqueous carrier (Column 4, Line 62 – Column 5, Line 4)
intermediate transfer member (ITM) having a hydrophobic outer surface (Column 2, Line 56 – Column 3, Line 26)
Drying the ink while the ink image is being transported by the ITM by evaporating the aqueous carrier from the ink image to leave a residue film of resin and coloring agent (Column 2, Lines 21-46; Column 3, Lines 60-63)
Toya discloses the upper run of the ITM is supported by continuous flat surface formed by a plurality of support plates (Abstract; Figure 1; Paragraph 0042)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beach and Toya into the device of Shimizu, for the purpose of increasing the transfer efficiency to the final medium and supporting the platen and ejection surface
Regarding claim 27, a printing system comprising a closed loop intermediate transfer member (ITM) having a hydrophobic outer surface, the ITM having upper and lower runs (Figure 1; Abstract; Paragraphs 0015, 0021)
In image forming station at which an ink image is formed on the upper run of the ITM by directing droplets of an ink by directed onto the outer surface of the ITM at the upper run thereof, the directing of the droplets to form an ink image therein (Figure 1; Abstract; Paragraphs 0015, 0021, 0023)
Transferring the residue film from a lower run of the ITM to a substrate at an impression station (Figure 1; Abstract; Paragraphs 0015, 0021, 0023)
Beach discloses an ink including an organic polymeric resin and a coloring agent in an aqueous carrier (Column 4, Line 62 – Column 5, Line 4)
intermediate transfer member (ITM) having a hydrophobic outer surface (Column 2, Line 56 – Column 3, Line 26)
a drying station at which the ink is dried while the ink image is being transported by the intermediate transfer member by evaporating the aqueous carrier from the ink image to leave a residue film of resin and coloring agent (Column 2, Lines 21-46; Column 3, Lines 60-63)
Toya discloses the upper run of the ITM is supported by continuous flat surface formed by a plurality of support plates (Abstract; Figure 1; Paragraph 0042)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Beach and Toya into the device of Shimizu, for the purpose of increasing the transfer efficiency to the final medium and supporting the platen and ejection surface

Regarding claims 45, 54, wherein the chemical compositions of the ink and of the surface of the intermediate transfer member are selected such that attractive intermolecular forces between molecules in the outer surface of each droplet and on the surface of the intermediate transfer member counteract the tendency of the ink film produced by each droplet to bead under the action of the surface tension of the aqueous carrier, without causing each droplet to spread by wetting the surface of the intermediate transfer member (Column 2, Line 56 – Column 3, Line 26; Column 3, Lines 48-59; Column 4, Line 62 – Column 5, Line 4)

Claims 40-41, 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (U.S. Pub. 2011/0069129) as modified by Beach et al (U.S. Pat. 6,709,096) and Toya (U.S. Pub. 2012/0236100) as applied to claim 1 above, and further in view of Nishida (U.S. Pub. 2006/0066704)
Regarding claims 40-41, 49-50, Nishida discloses a heating plate (120) which heats the transfer belt (118) (Figure 8; Paragraph 0135)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Nishida into the device of Shimizu as modified by Beach and Toya, for the purpose of reducing running and smearing the ejected ink droplets (Paragraph 0010)

Allowable Subject Matter
Claims 37-39, 42-44, 46-48, 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 27, 2022